DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-14, 21, 24-25 is/are cancelled.
Applicant’s amendments have overcome prior Claim Objections.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with William J. Barber (Registration No. 32,720) on 1/26/2022.

Claims - - Claims 27 and 38 have been amended. Equations in Claims 15, 27, 30, 34 and 38 have been amended to be made clearer. Please amend claims 15, 27, 30, 34 and 38 as follows: 

	15. (Currently amended) An automatic self-driving pump system, comprising:
	a controller having a signal processor configured to 
	receive sensed signaling containing information about parameters for automatic pump control design, initial setup and run to control a pump drive for operating in a hydronic pump system, and 

	the controller comprising: 
	an automatic self-driving module configured to receive the control signaling and pressure and flow signaling containing information about the pressure (P) and flow (Q) of the pump drive, and provide automatic self-driving module signaling containing information to control the pump drive for the initial startup configuration and subsequent operation in the hydronic pump system after initial startup; and 
	an automatic system and flow moving average peak (MAP) detector configured to 
		receive the pressure and flow signaling, and 
		provide automatic system and flow MAP detector signaling based upon a moving average peak (MAP) determined; 
	the MAP being determined and defined as following: 



    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale
	(1.1)


    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale
		 (1.2)


	where the 
    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale
 function is a moving average peak detector, 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
 is a system dynamic friction coefficient derived by a system flow equation of 
    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale
, where ∆P is differential pressure of pump, 
    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale
 represents the MAP of 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
.



	27. (Currently amended) An 
	a controller having a signal processor configured to 
	receive sensed signaling containing information about parameters for automatic pump control design, initial setup and run to control a pump drive for operating in a hydronic pump system, and 
	provide control signaling containing information to control the pump drive for an initial startup configuration and subsequent operation in the hydronic pump system after the initial startup, based upon the sensed signaling received; 
the controller comprising: 
	an automatic self-driving module configured to receive the control signaling and pressure and flow signaling containing information about the pressure (P) and flow (Q) of the pump drive, and provide automatic self-driving module signaling containing information to control the pump drive for the initial startup configuration and subsequent operation in the hydronic pump system after initial startup; 
	an automatic system and flow moving average peak (MAP) detector configured to 
	receive the pressure and flow signaling, and 
	provide automatic system and flow MAP detector signaling based upon a moving average peak (MAP) determined; and 
	an automatic control design setup module configured to 
	receive the automatic system and flow MAP detector signaling, and
	provide the control signaling, based upon the automatic system and flow MAP detector signaling received;




    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale
	(1.1)


    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale
		, (1.2)


	where the 
    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale
 is a moving average peak detector, 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
 is a system dynamic friction coefficient derived by a system flow equation of 
    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale
, where ∆P is differential pressure of pump, 
    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale
 represents the MAP of 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
.



	30. (Currently amended) The An automatic self-driving pump system according to claim 29, wherein the automatic control design setup module is configured to determine the adaptive control curve for deriving an adaptive pressure set point of   based upon following equation (2):


    PNG
    media_image7.png
    30
    330
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    30
    330
    media_image7.png
    Greyscale
		(2)

	where 
    PNG
    media_image8.png
    17
    14
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    17
    14
    media_image8.png
    Greyscale
 is the minimum pressure at no flow, 
    PNG
    media_image9.png
    15
    16
    media_image9.png
    Greyscale
is a control curve setting parameter varying as 
    PNG
    media_image10.png
    19
    61
    media_image10.png
    Greyscale
 defined in between a linear curve and a quadratic one.  




	receiving, in a controller having a signal processor, sensed signaling containing information about parameters for automatic pump control design, initial setup and run to control a pump drive for operating in a hydronic pump system, and 
	providing, from the controller, control signaling containing information to control the pump drive for an initial startup configuration and subsequent operation in the hydronic pump system after the initial startup, based upon the signaling received; and
	configuring the controller with 
	an automatic self-driving module that receives the control signaling and pressure and flow signaling containing information about the pressure (P) and flow (Q) of the pump drive, and provides automatic self-driving module signaling containing information to control the pump drive for the initial startup configuration and subsequent operation in the hydronic pump system after initial startup, and 
	an automatic system and flow moving average peak (MAP) detector that receives the pressure and flow signaling, and provides automatic system and flow MAP detector signaling based upon a moving average peak (MAP) determined; and 
	the MAP being determined and defined as following: 



    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale
	(1.1)


    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale
		 (1.2)



    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale
 function is a moving average peak detector, 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
 is a system dynamic friction coefficient derived by a system flow equation of 
    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale
, where ∆P is differential pressure of pump, 
    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale
 represents the MAP of 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
.



	38. (Currently amended) An 
	receiving, in a controller having a signal processor, sensed signaling containing information about parameters for automatic pump control design, initial setup and run to control a pump drive for operating in a hydronic pump system, and 
	providing, from the controller, control signaling containing information to control the pump drive for an initial startup configuration and subsequent operation in the hydronic pump system after the initial startup, based upon the signaling received; and 
	configuring the controller with 
	an automatic self-driving module that receives the control signaling and pressure and flow signaling containing information about the pressure (P) and flow (Q) of the pump drive, and provides automatic self-driving module signaling containing information to control the pump drive for the initial startup configuration and subsequent operation in the hydronic pump system after initial startup, 
	an automatic system and flow moving average peak (MAP) detector that receives the pressure and flow signaling, and provides automatic system and flow MAP detector signaling based upon a moving average peak (MAP) determined, and 

	the MAP being determined and defined as following: 


    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    39
    241
    media_image1.png
    Greyscale
	(1.1)


    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    39
    223
    media_image2.png
    Greyscale
		, (1.2)


	where the 
    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    17
    31
    media_image3.png
    Greyscale
 is a moving average peak detector, 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
 is a system dynamic friction coefficient derived by a system flow equation of 
    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    19
    79
    media_image5.png
    Greyscale
, where ∆P is differential pressure of pump, 
    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    18
    38
    media_image6.png
    Greyscale
 represents the MAP of 
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an automatic self-driving module configured to receive…and provide…” in Claims 15 and 27,
“an automatic system and flow moving average peak (MAP) detector configured to receive…and provide…” in Claims 15 and 27,
 “a pump motor drive detector configured to receive…and provide…” in Claim 17,
“the pump motor drive detector is configured to search…” in Claim 19,
 “a data transmitter configured to receive…and receive…” in Claim 23,
 “an automatic control design setup module configured to receive…and provide…” in Claims 26 and 27,
“the automatic control design setup module is configured to determine…” in Claim 29, and
“the automatic control design setup module is configured to determine…” in Claim 30,
“an automatic self-driving module that receives…and provides…” in Claims 34 and 38,
“an automatic system and flow moving average peak (MAP) detector that receives…and provides…” in Claims 34 and 38,
“an automatic control design setup module that receives…and provides…” in Claims 37 and 38.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Allowable Subject Matter
Claim(s) 15-20, 22-23, 26-40 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant has incorporated the limitations of previous claim 25 into all the independent claims 15, 27, 34 and 38, where claim 25 was determined as allowable in the prior office action (see reason of allowance in Office Action mailed on 10/6/2021).

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119